DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 15 recite fourth and fifth parasitic patches, however, the disclosure has failed to describe these fourth and fifth parasitic patches nor were they shown in the figures to suggest that the Applicant possess this invention. To satisfy the written description requirement, the patentee must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.
The Applicant is advised to either cancel these claims or explain how the disclosure describe these features of this invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. This rejection is in addition to the 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 rejection above since failure to describe a feature in the disclosure would make such feature obscure  and indefinite as a whole. It should be noted that the primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention. See MPEP 2173: Claims Must Particularly Point Out and Distinctly Claim the Invention [R-11.2013]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Borja et al. (US 20100171675) in view of Yuhu (WO2021083027).
Regarding claim 1:
Borja et al. disclose (in Figs. 5a-5c) an electronic device (500) comprising: a dielectric substrate (520-522) having first (522), second (521), and third (520) layers (See Fig. 5c), the second layer (521) being interposed between the first (522) and third (520) layers (See Fig. 5c); a first patch element (303/304) on the first layer (522); first (511) and second (511) parasitic patches on the second layer (521), the first (511) and second (511) parasitic patches at least partially overlapping the first patch element (303/304) and being separated by a gap that overlaps the first patch element (303/304); a third parasitic patch (503) on the third layer (520), the third parasitic patch (503) overlapping the gap and the first patch element (303/304); a second patch element (510) on the third layer (520), the second patch element (510) at least partially overlapping the first parasitic patch (511).
Borja et al. are silent on that the first patch element being configured to radiate in a first frequency band greater than 10 GHz; a first positive antenna feed terminal coupled to the first patch element; and the second patch element being configured to radiate in a second frequency band at frequencies greater than the first frequency band; and a second positive antenna feed terminal coupled to the second patch element. 
Yuhu discloses (in Figs. 4 and 20) first patch element (150; defined as the second antenna radiator) being configured to radiate in a first frequency band greater than 10 GHz (covering 28 GHz); a first positive antenna feed terminal (via 180) coupled to the first patch element (150); and the second patch element (130) being configured to radiate in a second frequency band (covering 37 GHz-40 GHz) at frequencies greater than the first frequency band (covering 28 GHz); and a second positive antenna feed terminal (via 170) coupled to the second patch element (130).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize and implement the design of Yuhu into the device of Borja et al. especially since frequency operation of antennas is based on the sizing of the radiators (Para. 0106, Lines 936-940; Para. 0123, Lines 1211-1216; Para. 0146, Line 1380-1387; Para. 0147, Lines 1399-1402), for the benefit of achieving a fifth generation (5th-Generation, 5G) mobile communication favored by users because of its high communication speed.
Regarding claim 2:
Borja et al. are silent on that the signal traces on the dielectric substrate; a first conductive via that couples the signal traces to the first positive antenna feed terminal; and a second conductive via that couples the signal traces to the second positive antenna feed terminal.
	Yuhu discloses (in Figs. 4 and 20) signal traces (below 120, coupled to 170, 180) on the dielectric substrate (120); a first conductive via (170) that couples the signal traces to the first positive antenna feed terminal; and a second conductive via (180) that couples the signal traces to the second positive antenna feed terminal (See Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the signal traces couple to the radio frequency chip as taught by Yuhu into the device of Borja et al. for the benefit of transmitting the excitation signals need for operation of the antenna device (Para. 0079, Lines 571-573; Para. 0096, Lines 807-809).
Regarding claim 5:
Borja et al. are silent on that a third positive antenna feed terminal on the first patch element.
Yuhu disclose first and third positive antenna feed terminals coupled to the first patch element; (Para. 0112, Lines 1015-1017).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a dual feed to an antenna element as taught by Yuhu into the device of Borja et al. for the benefit of realizing dual improved polarization of the RF signals (Para. 0112, Lines 1015-1017).
Regarding claim 8:
Borja et al. are silent on that control circuitry configured to perform bidirectional communications using the first patch element and configured to perform spatial ranging operations using the second patch element.
Yuhu discloses control circuitry (110) configured to perform bidirectional communications using the first patch element (130) and configured to perform spatial ranging operations using the second patch element (150).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the control circuit as taught by Yuhu into the device of Borja et al. for the benefit of transmitting the excitation signals need for operation of the antenna device (Para. 0079, Lines 571-573; Para. 0096, Lines 807-809).
Regarding claim 9:
Borja et al. are silent on that control circuitry configured to perform bidirectional communications using the first and second patch elements.
Yuhu discloses (in Figs. 4 and 20) control circuitry (110) configured to perform bidirectional communications using the first (110) and second (110) patch elements.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the control circuit as taught by Yuhu into the device of Borja et al. for the benefit of transmitting the excitation signals need for operation of the antenna device (Para. 0079, Lines 571-573; Para. 0096, Lines 807-809).
Regarding claim 10:
Borja et al. are silent on that the first parasitic patch is configured to perform impedance matching in the second frequency band for the second patch element.
Yuhu discloses the first parasitic patch (160) is configured to perform impedance matching in the second frequency band for the second patch element (130; Para. 0100, Lines 866-869).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the parasitic patch along with the second patch element for impedance matching as taught by Yuhu into the device of Borja et al. for the benefit of realizing improved dual polarization of the RF signals (Para. 0112, Lines 1015-1017).
Regarding claim 11:
Borja et al. disclose (in Figs. 5a-5d) an electronic device (500) comprising: a first patch antenna (303/304/511) having a first patch element (304) and multi-layer parasitic structures (303/511) that at least partially overlap the first patch element (304); and a second patch antenna (301/302/511) having a second patch element (301) that is co-planar with a first parasitic patch (511) in the multi-layer parasitic structures (303/511) and that at least partially overlaps a second parasitic patch (511) in the multi-layer parasitic structures (303/511).
Borja et al. are silent on that the first patch antenna being configured to radiate in a first frequency band greater than 10 GHz; and the second patch antenna being configured to radiate in a second frequency band at frequencies greater than the first frequency band.
Yuhu discloses (in Figs. 4 and 20) first patch element (150; defined as the second antenna radiator) being configured to radiate in a first frequency band greater than 10 GHz (covering 28 GHz); and the second patch element (130) being configured to radiate in a second frequency band (covering 28 GHz) at frequencies greater than the first frequency band (covering 28 GHz).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize and implement the design of Yuhu into the device of Borja et al. especially since frequency operation of antennas is based on the sizing of the radiators (Para. 0106, Lines 936-940; Para. 0123, Lines 1211-1216; Para. 0146, Line 1380-1387; Para. 0147, Lines 1399-1402), for the benefit of achieving a fifth generation (5th-Generation, 5G) mobile communication favored by users because of its high communication speed.
Regarding claim 12:
Borja et al. disclose the first parasitic patch (511) has an opening and the first patch antenna (301) is fed by a conductive via (321) that extends through the opening (See Fig. 5c).
Regarding claim 13:
Borja et al. disclose the first parasitic patch is configured to broaden a bandwidth of the first patch antenna in the first frequency band (Para. 0042, Lines 5-7) and is configured to perform impedance matching for the second patch antenna in the second frequency band (Para. 0070, Lines 1-7).
Regarding claim 15:
Borja et al. disclose the multi-layer parasitic structures comprise a third parasitic patch (503) that is coplanar with the second parasitic patch (511) and that is separated from the second parasitic patch by a gap (defined by the height between 520 and 521), a fourth parasitic patch (503) that is coplanar with the second parasitic patch (511).
Borja et al. are silent on a fifth parasitic patch that is coplanar with the second parasitic patch, the fourth parasitic patch is separated from the fifth parasitic patch by the gap, and the first parasitic patch overlaps the gap.
Yuhu discloses a fifth parasitic patch (TM5) that is coplanar with the second parasitic patch (TM2), the fourth parasitic patch (TM4) is separated from the fifth parasitic patch (TM5) by the gap (defined by the height, h2), and the first parasitic patch (TM1) overlaps the gap (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of parasitic patches as taught by Yuhu into the device of Borja et al. for the benefit of improving the radiation efficiency of the antenna module (Para. 0077, Line 54).
Regarding claim 16:
Borja et al. are silent on that a first positive antenna feed terminal coupled to the first patch element; and a second positive antenna feed terminal coupled to the second patch element.
Yuhu discloses a first positive antenna feed terminal (via 180) coupled to the first patch element (150; defined as the second antenna radiator); and a second positive antenna feed terminal (via 170) coupled to the second patch element (130; defined as the first antenna radiator).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement feeding of the patch antennas as taught by Yuhu into the device of Borja et al. for the benefit of transmitting the excitation signals need for operation of the antenna device (Para. 0079, Lines 571-573; Para. 0096, Lines 807-809).
Regarding claim 17:
Borja et al. are silent on that first and second positive antenna feed terminals coupled to the first patch element; and a third positive antenna feed terminal coupled to the second patch element.
Yuhu disclose first and second positive antenna feed terminals coupled to the first patch element; and a third positive antenna feed terminal coupled to the second patch element (Para. 0112, Lines 1015-1017).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a dual feed to an antenna element as taught by Yuhu into the device of Borja et al. for the benefit of realizing dual improved polarization of the RF signal (Para. 0112, Lines 1015-1017).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Borja et al. (US 20100171675) in view of Yuhu (WO2021083027) as applied to claim 1 and further in view of Sudo et al. (US 20120287019).
Regarding claim 3:
Borja as modified is silent on that an opening in the first parasitic patch, wherein the second conductive via extends through the opening.
Sudo et al. disclose an opening in the first parasitic patch, wherein the second conductive via extends through the opening.
Sudo et al. disclose (in Fig. 2) an opening (8A) in the first parasitic patch (8) wherein a second conductive via (14) extends through the opening (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Sudo et al. into the modified device of Yuhu for the benefit of achieving bandwidth enhancement (Para. 0087, Lines 11-14).
Regarding claim 4:
Borja as modified disclose fourth (TM4) and fifth (TM5) parasitic patches on the second layer (121), the fourth parasitic patch (TM4) being separated from the fifth parasitic patch (TM5) by the gap (defined by the height, h2).
Regarding claim 5:
Borja as modified is silent on that a third positive antenna feed terminal on the first patch element.
Accordingly, it would have been a matter of design consideration to implement multiple feed terminals to a radiating patch for achieving polarization diversity, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 6-7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borja et al. (US 20100171675) in view of Yuhu (WO2021083027) as applied to claims 1 and 11, and further in view of Sanchez et al. (US 20200106183).
Regarding claims 6 and 7:
Borja as modified is silent on that the first frequency band comprises a frequency between 24 GHz and 30 GHz and the second frequency band comprises a frequency between 57 GHz and 61 GHz as required by claims 6 and 14; and the first frequency band comprises a 5th Generation (5G) New Radio (NR) Frequency Range 2 (FR2) frequency band and the second frequency band comprises a WiGig frequency band as required by claim 7.
Sanchez et al. disclose the first frequency band comprises a frequency between 24 GHz and 30 GHz and the second frequency band comprises a frequency between 57 GHz and 61 GHz (Para. 0051, Lines 2-6); the first frequency band comprises a 5th Generation (5G) New Radio (NR) Frequency Range 2 (FR2) frequency band (Para. 0002, Lines 4-6) and the second frequency band comprises a WiGig frequency band (Para. 0050, Lines 4-6; Para. 0051, Lines 2-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antennas at 5G NR FR2 and WiGig frequency bands of operation as taught by Sanchez et al. into the modified device of configuring to communicate in different networks and/or for different purposes (Para. 0028, Lines 25-32).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhu (WO2021083027) in view of Borja et al. (US 20100171675).
Regarding claim 18:
Yuhu discloses (in Figs. 4 and 20) apparatus comprising: a dielectric substrate (121); a first directly-fed patch element (130) on the dielectric substrate (121) and configured to radiate in a Fifth Generation (5G) New Radio (NR) Frequency Range 2 (FR2) frequency band (24.25GHz to 52.6GHz; Para. 0072, Lines 446-448); a first parasitic element (140) on the dielectric substrate (121) and overlapping the first directly-fed patch element (130); a second directly-fed patch element (150) on the dielectric substrate (121) and at least partially overlapping the first parasitic element (140), the second directly-fed patch element (150) being configured to radiate in a WiGig frequency band (defined by a higher frequency based on the radiator size; Para. 0106, Lines 936-937); and a second parasitic element (160) on the dielectric substrate (121) and at least partially overlapping the first directly-fed patch element (130).
Yuhu is silent on that the second parasitic element being coplanar with the second directly-fed patch element.
Borja et al. disclose a second parasitic element (511) being coplanar with the second directly-fed patch element (301).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Borja et al. into the device of Yuhu for the benefit of reducing size while maximizing bandwidth, efficiency and gain (Para. 0134, Lines 1-3).
Regarding claim 20:
Yuhu discloses a third parasitic element (160) on the dielectric substrate (121) and at least partially overlapping the first directly-fed patch element (130), wherein the third parasitic element (160) is coplanar with the first parasitic element (140), the third parasitic element (160) is separated from the first parasitic element (140) by a gap (defined by the thickness of insulating layer therebetween), and the second parasitic element (160) overlaps the gap (defined by the thickness of insulating layer therebetween).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yuhu (WO2021083027) in view of Borja et al. (US 20100171675) as applied to claim 18 and further in view of Sudo et al. (US 20120287019).
Regarding claim 19:
Yuhu discloses the second directly-fed patch element (150) is fed by a conductive via (170) extending through an opening (152).
Yuhu as modified is silent on that the fed extending through an opening in the first parasitic element.
Sudo et al. disclose (in Fig. 2) an opening (8A) in the first parasitic element (8) through which the feed (14) extends (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Sudo et al. into the modified device of Yuhu for the benefit of achieving bandwidth enhancement (Para. 0087, Lines 11-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845